252 Ga. 520 (1984)
315 S.E.2d 416
IN THE INTEREST OF J. E. P. III.
40398.
Supreme Court of Georgia.
Decided May 3, 1984.
Ronald L. Hilley, for appellant.
Michael J. Bowers, Attorney General, David C. Will, Assistant Attorney General, for appellee.
GREGORY, Justice.
The Fulton County Juvenile Court entered an order extending a temporary award of custody of appellant's child to the Department of Family and Children Services. Appellant appealed to the Court of Appeals without following the procedure set out in OCGA § 5-6-35 (Code Ann. § 6-701.1). The Court of Appeals dismissed. We granted certiorari to consider whether or not OCGA § 5-6-35 (a) (2) (Code Ann. § 6-701.1) applies to custody proceedings where the State or one of its agencies is a party. We hold that it applies and affirm the Court of Appeals.
OCGA § 5-6-35 (a) (2) (Code Ann. § 6-701.1) provides for the application procedure in cases of:
"Appeals from judgments or orders granting or refusing a divorce or temporary or permanent alimony, awarding or refusing to change child custody, or holding or declining to hold persons in contempt of such alimony or child custody judgments or orders."
There is nothing in the statute which excludes custody cases *521 involving the State. The plain meaning of the language of the statute includes cases involving the State. For these reasons the Court of Appeals correctly applied the statute here as it has done in prior cases. Moon v. Habersham County DFACS, 162 Ga. App. 694 (293 SE2d 402) (1982); Farmer v. Union County DFACS, 162 Ga. App. 66 (290 SE2d 163) (1982).
Appellant relies on Sanchez v. Walker County DFACS, 235 Ga. 817 (221 SE2d 589) (1976). This court was not then dealing with the application procedure before us now, but with the finality of a judgment in order that it be appealable. We held that a temporary award of child custody to the Department of Family and Children Services was appealable without a certificate of immediate review. Here the finality of the judgment is not in issue. There was simply a failure to follow the required procedure.
Judgment affirmed. All the Justices concur.